Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,699,943 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner' s statement of reasons for allowance:  
With respect to claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, forming a second patterned mask layer over the first patterned mask layer, wherein a portion of the second patterned mask layer extends in a second longitudinal direction perpendicular to the first longitudinal direction, etching the mask layer using both the first patterned mask layer and the second patterned mask layer as a combined etch mask; removing the second patterned mask layer to expose a portion of the mask layer, wherein the exposed portion of the mask layer has a first width in the first longitudinal direction; performing an etching process on the portion of the mask layer, wherein after the etching process the portion of the mask layer has a second width in the first longitudinal direction that 
With respect to claim 11, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, removing the second patterned mask to expose regions of the mask layer, wherein the first patterned mask remains over the mask layer after removing the second patterned mask; performing a trim process on the exposed regions of the mask layer, wherein the trim process reduces the lateral dimensions of the exposed regions of the mask layer, wherein the first patterned mask remains over the mask layer during the trim process. Claims 12-16 are included likewise as they depend from claim 11.
With respect to claim 17, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, forming a second patterned mask layer over the first patterned mask layer and the second layer, wherein the pattern of the second patterned mask layer corresponds to first cut regions; etching the second layer using the first patterned mask and the second patterned mask; etching portions of the second layer within the first cut regions, wherein the remaining portions of the second layer correspond to second cut regions, wherein the second cut regions have a smaller width than the first cut regions. Claims 18-20 are included likewise as they depend from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 30, 2020

/MALIHEH MALEK/Primary Examiner, Art Unit 2813